MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018	ME	53	
Docket:	      Ken-17-417	
Submitted	
  On	Briefs:	 April	10,	2018	
Decided:	     April	19,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                STEVE	R.	ANCTIL	
                                       	
                                      v.	
                                       	
                          DEPARTMENT	OF	CORRECTIONS	
	
	
PER	CURIAM	

	      [¶1]		On	August	18,	2017,	Steve	R.	Anctil,	an	inmate	at	the	Maine	State	

Prison,	 filed	 a	 petition	 in	 the	 Superior	 Court	(Kennebec	 County)	 pursuant	 to	

M.R.	Civ.	P.	80C,	seeking	review	of	a	disciplinary	decision	of	the	Department	of	

Corrections.		In	his	petition,	Anctil	identified	the	matter	as	“Disciplinary	Case	

Number	MSP-2017-1051”;	asserted	that	several	procedural	and	constitutional	

errors	were	committed	in	the	report	of,	hearing	on,	and	decision	in	that	matter;	

and	 requested	 that	 the	 Superior	 Court	 vacate	 the	 disciplinary	 decision	 and	

award	 damages.	 	 With	 the	 petition,	 Anctil	 filed	 an	 application	 to	 proceed	

without	payment	of	fees,	an	indigency	affidavit,	and	a	certificate	with	attached	

documentation	 establishing	 the	 balance	 in	 his	 prisoner	 trust	 account.	 	 Anctil	

appeals	from	the	court’s	(Marden,	J.)	dismissal	of	his	petition,	which	the	court	
2	

entered	sua	sponte	in	a	one-sentence	decision:	“After	review	of	the	pleadings	

the	 Court	 ORDERS:	 case	 dismissed	 for	 lack	 of	 jurisdiction.”1	 	 The	 record	 is	

otherwise	devoid	of	any	indication	of	the	basis	on	which	the	court	concluded	

that	it	lacked	jurisdiction.			

         [¶2]		Seven	months	before	the	Superior	Court	dismissed	this	petition,	we	

addressed	the	court’s	similar	action	in	another	matter.		In	Mutty	v.	Department	

of	Corrections,	as	here,	an	inmate	filed	a	petition	pursuant	to	Rule	80C,	seeking	

review	of	a	disciplinary	decision	of	the	Department	of	Corrections.		2017	ME	7,	

¶	3,	153	A.3d	775.		 The	Superior	Court,	 sua	sponte,	 dismissed	the	 matter	for	

failure	 to	 state	 a	 claim	 on	 which	 relief	 could	 be	 granted,	 stating,	 “The	 court	

cannot	determine	its	jurisdiction	in	the	absence	of	its	determination	of	the	date	

of	the	final	agency	action.”		Id.	¶	4	(quotation	marks	omitted).		We	determined	

that	 although	 the	 court	 may	 dismiss	 a	 matter	 when	 a	 jurisdictional	 defect	 is	

“clear	 from	 the	 petition,	 or	 when	 a	 party	 in	 the	 case	 raises	 the	 jurisdictional	

defect,	and	the	court	then	determines	that	the	petition	was	untimely,”	nothing	

in	 the	 Maine	 Administrative	 Procedure	 Act,	 5	 M.R.S.	 §§	 8001-11008	 (2017),	

required	that	the	petitioner	allege	the	specific	date	of	the	final	agency	action.		



     1		The	 Department	did	not	appear	in	the	matter	before	the	trial	court	and	is	not	a	party	to	the	

appeal.	
                                                                                          3	

Mutty,	2017	ME	7,	¶¶	10,	12,	153	A.3d	775.		We	held,	“A	petition	that	states	a	

claim	 for	 relief	 and	 facially	 meets	 statutory	 requirements	 is,	 at	 least	

preliminarily,	 sufficient	 to	 establish	 jurisdiction.”	 	 Id.	 ¶	 11.	 	 We	 therefore	

vacated	the	dismissal	in	the	absence	of	any	“affirmative	basis	in	the	record”	to	

support	 it.	 	 Id.	 ¶¶	 12-13;	 see	 Fleming	 v.	 Comm’r,	 Dep’t	 of	 Corr.,	 2002	ME	 74,	

¶¶	8-12,	795	A.2d	692	(vacating	the	dismissal	of	an	inmate’s	Rule	80C	petition	

and	holding	that	the	petitioner’s	failures	to	call	his	pleading	a	“petition,”	strictly	

comply	 with	 notice	 requirements,	 and	 ensure	 that	 the	 Department	 filed	 the	

agency	record	did	not	deprive	the	court	of	jurisdiction	even	when	the	pleading	

included	a	request	for	damages	and	injunctive	relief);	cf.	Tomer	v.	Me.	Human	

Rights	Comm’n,	2008	ME	190,	¶¶	14-16,	962	A.2d	335	(affirming	the	dismissal	

of	a	Rule	80C	action	after	concluding	that,	on	its	face,	the	petition	did	not	seek	

review	of	any	final	agency	action).	

       [¶3]		Just	as	was	true	in	Mutty,	no	jurisdictional	defect	is	apparent	from	

the	 record	 here.	 	 We	 therefore	 vacate	 the	 judgment	 dismissing	 Anctil’s	

complaint	and	remand	the	matter	to	the	Superior	Court	for	the	court	to	act	on	

Anctil’s	 application	 to	 proceed	 without	 payment	 of	 fees.	 	 See	 M.R.	 Civ.	 P.	 91;	

Mutty,	2017	ME	7,	¶	13,	153	A.3d	775.			
4	

         The	entry	is:	
         	
                     Judgment	 vacated.	 	 Remanded	 for	 further	
                     proceedings	consistent	with	this	opinion.	
	
	     	     	      	     	      	
	
Steve	R.	Anctil,	appellant	pro	se	
	
	
Kennebec	County	Superior	Court	docket	number	AP-2017-45	
FOR	CLERK	REFERENCE	ONLY